Exhibit 10.6
 
 
 
ALGAE DYNAMICS CORP.


NONQUALIFIED SHARE OPTION AGREEMENT




THIS NONQUALIFIED SHARE OPTION AGREEMENT (this “Agreement”) dated December 11,
2014  between Algae Dynamics Corp., a Canadian corporation (the “Company”), and
W. Cameron McDonald (“Optionee”).


1. Grant of Option.  The Company hereby grants to Optionee effective as of
December 11, 2014 (“Grant Date”), the right and option (“Option”) to purchase
from the Company, for a price equal to C$1.73 per share ( the “Exercise Price”),
up to 30,000 common shares of the Company’s capital stock (“Shares”), as a
nonqualified stock option (“Option”), which Option shall be subject to the
applicable terms and conditions set forth below and is being granted pursuant to
the Algae Dynamics Corp. Stock Incentive Plan-2014 (“Plan”).


2. Terms and Conditions of Option.  The Option evidenced by this Agreement is
subject to the following terms and conditions, as well as the terms and
conditions of Section 3 hereof.


a. Exercise Price.  The Exercise Price is C$1.73 per Share.


b. Term of Option.  The term of the Option over which the Option may be
exercised shall commence on the Grant Date and, subject to the provisions of
Section 3(b) below, shall terminate 5 years thereafter.


c. Exercisability of Option.  As to the total number of Shares with respect to
which the Option is granted, subject to Section 3(b) herein, the Option shall
become exercisable as follows:  (i) 7,500 Shares of the Option shall become
exercisable upon the mutual execution of this Agreement; (ii) 7,500 Shares of
the Option shall become exercisable on March 11, 2015; (iii) 7,500 Shares of the
Option shall become exercisable on June 11, 2015; and (iii) 7,500 Shares of the
Option shall become exercisable on September 11, 2015.


3. Additional Terms and Conditions.


a. Exercise of Option; Payments for Shares.  An Option may be exercised from
time to time with respect to all or any portion of the number of Shares with
respect to which the Option has become exercisable, in whole or in part, by
written notice to the Company at the Company’s then principal office, to the
attention of the Compensation Committee for the Algae Dynamics Corp. Stock
Incentive Plan-2014 (the “Committee”), substantially in the form of Exhibit A
attached hereto. Any notice of exercise of the Option shall be accompanied by
payment of the full Exercise Price for the Shares being purchased by certified
or bank check, or other form of immediately available funds, payable to the
order of Algae Dynamics Corp.  The Option shall not be exercised for any
fractional Shares and no fractional Shares shall be issued or delivered.  The
date of actual receipt by the Company of the notice of exercise shall be treated
as the date of exercise of the Option for the Shares being purchased.


b. Termination of Option.  If Optionee’s directorship with the Company
terminates, the Option that has become exercisable pursuant to Section 2(c)
herein shall continue to be exercisable, to the extent it is exercisable on the
date such directorship terminated, for ninety (90) days after such termination,
but in no event after the date the Option otherwise terminates.  The Option that
has not become exercisable as of the date of termination of Optionee’s
directorship with the Company shall be revoked.




 
 

--------------------------------------------------------------------------------

 
 
c.   Continued Directorship.  The Option granted hereunder shall confer no right
on Optionee to continue as a director of the Company, or limit in any respect
the right of the Company (in the absence of a specific agreement to the
contrary) to terminate Optionee’s directorship at any time.


d. Issuance of Shares; Registration; Withholding Taxes.  As soon as practicable
after the exercise date of the Option, the Company shall cause to be issued and
delivered to Optionee, or for the Optionee’s account, a certificate or
certificates for the Option Shares purchased.  The Company may postpone the
issuance or delivery of the Shares until (i) the completion of registration or
other qualification of such Shares or transaction under any state or federal
law, rule or regulation, or any listing on any securities exchange, as the
Company shall determine to be necessary or desirable; (ii) the receipt by the
Company of such written representations or other documentation as the Company
deems necessary to establish compliance with all applicable laws, rules and
regulations, including applicable federal and state securities laws and listing
requirements, if any; and (iii) the payment to the Company, upon its demand, of
any amount requested by the Company to satisfy any federal, provincial, state or
other governmental withholding tax requirements related to the exercise of the
Option.  Optionee shall comply with any and all legal requirements relating to
Optionee’s resale or other disposition of any Shares acquired under this
Agreement.  


e. Nontransferability of Options.  The Option and this Agreement shall not be
assignable or transferable by Optionee other than by will or by the laws of
descent and distribution.  During Optionee’s lifetime, the Option and all rights
of Optionee under this Agreement may be exercised only by Optionee (or by his
guardian or legal representative).  If the Option is exercised after Optionee’s
death, the Committee may require evidence reasonably satisfactory to it of the
appointment and qualification of Optionee’s personal representatives and their
authority and of the right of any heir or distributee to exercise the Option.


f. Option is Nonqualified Stock Option.  The Option granted hereunder is
intended to constitute a nonqualified stock option which is not an “incentive
stock option”, as that term is defined in Section 422 of the Internal Revenue
Code of 1986, as amended.


4. Changes in Capitalization; Reorganization.


a. Adjustments.  The number of common shares of which may be subject to options
under the Plan, the number of Shares subject to the Option, and the Exercise
Price shall be adjusted proportionately for any increase or decrease in the
number of issued common shares by reason of stock dividends, split-ups,
recapitalizations or other capital adjustments.  Notwithstanding the foregoing,
(i) no adjustment shall be made, unless the Committee determines otherwise, if
the aggregate effect of all such increases and decreases occurring in any fiscal
year is to increase or decrease the number of issued shares by less than five
percent (5%); (ii) any right to purchase fractional shares resulting from any
such adjustment shall be eliminated; and (iii) the terms of this Section 4(a)
are subject to the terms of Section 3(b) below.


b. Corporate Transactions.  Pursuant to the Plan, in the event of (i) a
dissolution or liquidation of the Company, (ii) merger, consolidation,
amalgamation or reorganization of the Company, (iii) the sale of substantially
all of the assets of the Company,  (iv) the acquisition, sale, or transfer of
more than fifty percent (50%) of the outstanding shares of the Company, or (v)
an offer is made generally to the holders of the Company’s voting securities to
purchase those securities and which is a “takeover bid” as defined in the
Ontario Securities Act (herein referring to (i) through (v) as “Corporate
Transaction”), then the Committee may in its discretion take any or all of the
actions specified in Section 19 of the Plan.


Whenever deemed appropriate by the Committee, any action referred to in this
Section 4(b) may be made conditional upon the consummation of the applicable
Corporate Transaction.
 
 
 
 

--------------------------------------------------------------------------------

 


c. Committee Determination.  Any adjustments or other action pursuant to this
Section 4 shall be made by the Committee, and the Committee’s determination as
to what adjustments shall be made or actions taken, and the extent thereof,
shall be final and binding.


5. No Rights as Shareholder.  Optionee shall acquire none of the rights of a
shareholder of the Company with respect to the Shares until a certificate for
the shares is issued to Optionee upon the exercise of the Option.  Except as
otherwise provided in Section 4 above, no adjustments shall be made for
dividends, distributions or other rights (whether ordinary or extraordinary, and
whether in cash, securities or other property) for which the record date is
prior to the date such certificate is issued.


6. Legends. All certificates representing the Shares acquired pursuant to the
Option may be issued with or without a restrictive legend as counsel to the
Company deems appropriate to assure compliance with applicable law.  All
certificates evidencing Shares purchased under this Agreement in an unregistered
transaction shall bear the following legend (and such other restrictive legends
as are required or deemed advisable under the provisions of any applicable law):


THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.


If, in the opinion of the Company and its counsel, any legend placed on a stock
certificate representing Shares purchased under this Agreement is no longer
required, the holder of such certificate shall be entitled to exchange such
certificate for a certificate representing the same number of Shares but without
such legend.


7. Optionee Bound by Plan.  Optionee hereby acknowledges receipt of a copy of
the Plan and acknowledges that Optionee shall be bound by its terms, regardless
of whether such terms have been set forth in the Agreement.  Notwithstanding the
foregoing, if there is an inconsistency between the terms of the Plan and the
terms of this Agreement, Optionee shall be bound by the terms of the Plan.


8. Notices.  Any notice or other communication made in connection with this
Agreement shall be deemed duly given when delivered in person or mailed by
certified or registered mail, return receipt requested, to Optionee at
Optionee’s address listed above or such other address of which Optionee shall
have advised the Company by similar notice, or to the Company at its then
principal office, to the attention of the Committee.


9. Miscellaneous.  This Agreement and the Plan set forth the parties’ final and
entire agreement with respect to the subject matter hereof, may not be changed
or terminated orally and shall be governed by and shall be construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein. This Agreement shall bind and benefit Optionee, the
heirs, distributees and personal representative of Optionee, and the Company and
its successors and assigns.
 
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have duly executed this Nonqualified Stock
Option Agreement on the date first above written.
 
 

  ALGAE DYNAMICS CORP          
 
By:
/s/ Richard Rusiniak       Richard Rusiniak       Chief Executive Officer      
   

 

  GRANTEE          
 
By:
/s/ W. Cameron McDonald       W. Cameron McDonald                  

 
 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT A






________________[Date]


Algae Dynamics Corp.
4120 Ridgeway Drive, Unit 37
Mississauga, Ontario L5L 5S9
Canada
ATTN: Compensation Committee




Dear Sir/Madam:


Pursuant to the provisions of the Algae Dynamics Corp. Nonqualified Stock Option
Agreement, dated December 11, 2014, (the “Option Agreement”), whereby you have
granted me the Option to purchase up to 30,000 common shares of capital stock of
Algae Dynamics Corp. (the “Company”), I hereby notify you that I elect to
exercise my option to purchase ________ of the shares covered by the Option at a
price of C$1.73 per share in accordance with the Option Agreement.  I am
delivering to you payment in the amount of C$______, in the form of a certified
or bank check, or other form of immediately available funds, payable to the
order of Algae Dynamics Corp., in full payment of purchase price for the  for
the shares being purchased hereby.


The undersigned hereby agrees to provide the Company, prior to the receipt of
the shares being purchased hereby, with such representations or certifications
or payments that the Company may require pursuant to the terms of the Plan and
the Option Agreement.


Sincerely,








Address:








(For notices, reports, dividend checks and communications to shareholders.)


 






 